DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 12-13, 20 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yan [“FPGA-based Optical Programmable Switch and Interface Card for Disaggregated OPS/OCS Data Centre Networks” European Conference on Optical Communication (ECOC) 2015], and further in view of Yang [US 20140198375 A1]
As per claim 1, Yan teaches storage system (Yan Fig 2) comprising:
a connection to one or more optical transceivers (Yan Fig 2 connection to SICs.  Fig 2 shows SIC including optical Ports 1-4 TX, RX.  That is SICS correspond to claimed optical transceivers), 
each having one or more Field Programmable Gate Arrays (FPGAs) (Yan Fig 2); and
a processor and memory storing instructions that, when executed (Yan Fig 2 SDN controller. Page 2 LHS “To fulfil the controlling mechanism enabled by software defined network (SDN) framework, each switching node and FPGA-based optical programmable SIC have been implemented with an OpenFlow agent that bridges the control plane with each data plane optical device” This type of control inherently requires memory having instructions being executed by the SDN controller), 
cause the processor to receive a request (Yan Page 2 RHS “For the interface with the control plane, the SDN agent sends commands encapsulated in Ethernet frames via a 10Gbps interface”) for one or more applications for a specific optical transceiver of the one or more optical transceivers (Yan Page 1 RHS “The SIC can also aggregate optical circuit switching (OCS) or optical packet switching (OPS) traffic and perform OCS-to-OPS and OPS-to-OCS conversion. Moreover, the SIC has the OPS/OCS switch function that can be used as OPS/OCS hop.”  These are applications related to the SIC), and
provide the one or more applications to the specific optical transceiver (Yan Page 2 RHS “When receiving the Ethernet frame from the SDN agent, the SIC updates its Look Up Table (LUT) …” implies instructions provided to SIC),
wherein the one or more applications are utilized in the specific optical transceiver to dynamically configure digital functionality in its one or more FPGAs for Yan Page 2 RHS “When receiving the Ethernet frame from the SDN agent, the SIC updates its Look Up Table (LUT) with the commands, and the FPGA-based functional blocks follow the commands in the LUT to achieve certain functions….”  This along with the following lines describing OPS/OCS and switching corresponds to or inherently requires applications being provided to the SICS and dynamic configuring.  Note that digital components are shown in the SIC, hence digital functionality).
Yan does not expressly teach he one or more optical transceivers, wherein the one or more applications are Digital Signal Processing (DSP) applications for functionality of any of optical transmitting and optical receiving, 
Yang in an analogous art teaches, wherein the one or more applications are Digital Signal Processing (DSP) applications for functionality of any of optical transmitting and optical receiving (Yang Fig 2, ¶0051 “…wavelength selective processor 224 may include modules, circuitry, or software configured to adjust phase and power levels of components of signals. For example, the phases of input signal 202, the pump signal, and the idler signal may be adjusted to facilitate FWM….The automation software may include instructions resident upon a computer-readable medium for execution by a processor…Wavelength selective processor 224 may include a microprocessor, microcontroller, DSP, ASIC…wavelength selective processor 224 may be adjusted to pre-compensate its input signals for the input signals' residual chromatic dispersion or for dispersion slope of HNLF resident within non-linear elements.”  These sections indicate applications of DSP for input / output) 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Yan by integrating processor as in Yang.  The adjustment of phase, power, dispersion etc… in an optical communication system is to achieve appropriate signal quality and characteristics that meet the network requirements.  Yang provides such compensation or adjustment for phase-sensitive amplifier for dual-polarization modulation formats (Yang ¶0001), and hence one advantage to modify would be to achieve compensation when such formats are being transmitted and received.
As per claim 2, Yan in view of Yang further teaches wherein the storage system is a remote storage connected to each of the one or more optical transceivers (Examiner interprets “remote” as not included inside. Yan Figs 1-2 each Rack have a “storage” remote to SIC) and wherein each of the one or more optical transceivers includes a local memory (Yan Fig 2 item On Chip Memory).
As per claim 10, Yan in view of Yang further teaches wherein the one or more applications are loaded to the one or more FPGAs through one or more of a control plane and a Software Defined Network (SDN) controller (Yan Fig 2 SDN controller. Page 2 LHS “To fulfil the controlling mechanism enabled by software defined network (SDN) framework…).
As per claims 12-13, 20 have limitations similar to claims 1-2 and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 12-14, 17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra [US 20140281153 A1] in view of Saridis [“DORIOS: Demonstration of an All-Optical Distributed CPU, Memory, Storage Intra DCN Interconnect” OFC 2015], and further in view of Yang [US 20140198375 A1].
As per claim 1, Mehrotra teaches storage system (Mehrotra Fig 3) comprising:
a connection to one or more transceivers, each having one or more Field Programmable Gate Arrays (FPGAs) (Mehrotra Fig 3 connections to FPGAs 350 inside items 325); and
a processor and memory storing instructions that, when executed (Mehrotra ¶0058), cause the processor to receive a request (Mehrotra ¶0043 “a transfer request to the I/O circuits 220a,b …data transfer request made by the root complex can establish a point-to-point connection across the P2P switch fabric by establishing a path through particular switch elements”) for one or more applications for a specific transceiver of the one or more optical transceivers (Mehrotra Fig 4B item 402, ¶0022 “reconfigurable application engine comprises reconfigurable circuitry hardware configured to run an application, algorithm, or other processor-intensive operations offloaded by a server/CPU included in the flash-based storage system”), and
provide the one or more applications to the specific transceiver (Mehrotra Fig 6 step 603),
wherein the one or more applications are utilized in the specific optical transceiver to dynamically configure digital functionality in its one or more FPGAs for operation in a network (Mehrotra “All or just a portion of the FPGA 350 may be reconfigurable circuitry/hardware. For example, the reconfigurable application engine 402, cache control 406, and/or behavior control 410 may be reconfigurable circuitry/ hardware” Fig 6 step 612, reconfiguration of FPGA with received reconfiguration data).
The only difference from Mehrotra is that the claim requires an optical transceiver including the FPGA and being used in an optical network.  
Saridis, also in the field of storage networks, teaches an optical transceiver including the FPGA and being used in an optical network (Saridis Figs 1-2, NIC with DRAM comprises the claimed optical transceivers, FPGA included in NIC).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mehrotra by integrating circuitry for optical communication like SFP +, optical TOR, tunable lasers, etc...  This will provide an optical data center network (DCN).  The motivation for an optical DCN would be to cope with the increasing traffic growth and unpredictability from bandwidth and processing hungry applications (Saridis Introduction). 
Mehrotra in view of Saridis does not expressly teach the one or more optical transceivers, wherein the one or more applications are Digital Signal Processing (DSP) applications for functionality of any of optical transmitting and optical receiving, 
Yang in an analogous art teaches, wherein the one or more applications are Digital Signal Processing (DSP) applications for functionality of any of optical transmitting and optical receiving (Yang Fig 2, ¶0051 “…wavelength selective processor 224 may include modules, circuitry, or software configured to adjust phase and power levels of components of signals. For example, the phases of input signal 202, the pump signal, and the idler signal may be adjusted to facilitate FWM….The automation software may include instructions resident upon a computer-readable medium for execution by a processor…Wavelength selective processor 224 may include a microprocessor, microcontroller, DSP, ASIC…wavelength selective processor 224 may be adjusted to pre-compensate its input signals for the input signals' residual chromatic dispersion or for dispersion slope of HNLF resident within non-linear elements.”  These sections indicate applications of DSP for input / output) 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mehrotra in view of Saridis by integrating processor as in Yang.  The adjustment of phase, power, dispersion etc… in an optical communication system is to achieve appropriate signal quality and characteristics that meet the network requirements.  Yang provides such compensation or adjustment for phase-sensitive amplifier for dual-polarization modulation formats (Yang ¶0001), and hence one advantage to modify would be to achieve compensation when such formats are being transmitted and received.
As per claim 2, Mehrotra in view of Saridis and Yang further teaches wherein the storage system is a remote storage connected to each of the one or more optical transceivers (Saridis Fig 1 storage) and wherein each of the one or more optical transceivers includes a local memory (Saridis Fig 1 DRAM).
As per claim 3, Mehrotra in view of Saridis and Yang does not expressly teach wherein the local memory is for frequently used functionality and/or functionality that meets a requirement of low latency for fast startup, and the remote storage is for one or more of infrequently used functionality and functionality that has a tolerance to loading delays.  However, this is only directed to using the memory for particular application latency.   Fig 3 B in Saridis shows latency while using DRAM is much less (29 nsec) compare to that using storage (around 103 nsec). Hence it would have been obvious to a person of ordinary skill to use the appropriate memory for required application based on latency speeds.  
As per claim 6, Mehrotra in view of Saridis and Yang wherein the one or more applications are FPGA bit files adapted to configure the one or more FPGAs (Mehrotra Fig 5 files / data inside 502 used of reconfiguring FPGA).
As per claim 8, Mehrotra in view of Saridis and Yang further teaches wherein the one or more applications include a plurality of proprietary applications for single vendor interoperability and a plurality of standards-based applications for multi-vendor interoperability (Saridis Fig 2 SFP+ FPGA, inherently requires applications that comply with SFP + standard.  This standard supports both single and multi-vendor interoperability).
As per claim 9, Mehrotra in view of Saridis and Yang further teaches wherein the request for the one or more applications is made by the specific optical transceiver, in response to a protection switch causing different operating conditions (Mehrotra ¶0041 “The first crossover path 230 and the cross coupling of the switches …establish the cross coupling and redundant paths” ¶0048 “Each server and each respective switch fabric may be cross coupled to one another. A crossover path 381 comprises a redundant connection pathway” Redundant paths creates capability of protection switching).
As per claims 12-14, 17-18, 20 have limitations similar to claims 1-3 and are rejected for same reasons as above.  
 
Claims 4-5, 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra in view of Saridis and Yang as applied to claims 3, 13 above, and further in view of Norris [US 20080123779 A1].
As per claims 4, Mehrotra in view of Saridis and Yang teaches claim 3 as discussed above.  Mehrotra in view of Saridis and Yang does not expressly teach wherein the local memory includes applications for data capture, automatic baud rate and modulation format identification, and identification of channel operating parameters for start-up.
Norris teaches wherein the local memory includes applications for data capture (Norris Fig 4 step 118, data is detected /captured), automatic baud rate and modulation format identification (Norris Fig 4 step 108-110), and identification of channel operating parameters for start-up (Norris Fig 4 steps 112, 114, 116).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mehrotra in view of Saridis and Yang  by integrating different signal processing step. The motivation would to acquire and demodulate different types of signals with increased flexibility (Norris ¶0009).
As per claim 5, Mehrotra in view of Saridis, Yang and Norris further teaches wherein the remote storage includes applications for modulation (Saridis page 2 “modulated in 10G OOK”) and the channel operating parameters, based on the automatic baud rate and modulation format identification (Norris Fig 4 steps 112-116 based on 108-110) and the identification of channel operating parameters (Norris Fig 4 steps 112-116 inherently requires that these parameters be identified beforehand).
As per claims 15-16, have limitations similar to claims 1-3 and are rejected for same reasons as above.  

Claim 7, 11, 19 rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra in view of Saridis and Yang  as applied to claim 1, 13 above, and further in view of Shan [US 20140105617 A1].
As per claim 7, Mehrotra in view of Saridis and Yang teaches claim 1 as discussed above.  Mehrotra in view of Saridis and Yang further teaches wherein the one or more applications are each for an associated operation mode including one of Data Center interconnect (Saridis Fig 1, inter connect of Data centers “Inter-DC”).
Mehrotra in view of Saridis and Yang does not expressly teach applications for metro, regional, long-haul, and submarine, each operating mode having different distance characteristics requiring specialized processing for the digital functionality.
Shan discloses applications for metro, regional, long-haul, and submarine, each operating mode having different distance characteristics requiring specialized processing for the digital functionality (Shan ¶0020 “optical transmission systems … useful for long-haul and submarine applications involving distances of thousands of kilometers (or more).  For metro and/or regional applications where the distances are only hundreds of kilometers or less, the transmission system configuration may be simpler, for example, optical amplifiers may not be needed and each fiber may only convey a single channel/carrier….” This implies different applications and modes depending on distance and network).
Saridis provides an architecture for inter connecting data centers, while providing increased spectral efficiency, bitrate and modulation format, transparency as well as bi-directional communication between servers.  Shan discloses that system configurations are based on type and distance of network.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mehrotra in view of Saridis and Yang , by integrating different system configurations and applications depending on type of network and distance.  The motivation would be to provide data storage networks and interconnections for various types of customers located and different locations.
As per claims 11, 19, Mehrotra in view of Saridis and Yang teaches claim 1 as discussed above.  Mehrotra in view of Saridis and Yang does not expressly teach wherein the one or more applications support the digital functionality associated with optical signal compensation including one or more of Forward Error Correction (FEC), dispersion compensation, Polarization Mode Dispersion (PMD), and non-linear effect compensation.
Shan discloses wherein the one or more applications support the digital functionality associated with optical signal compensation including one or more of Forward Error Correction (FEC), dispersion compensation, Polarization Mode Dispersion (PMD), and non-linear effect compensation (Shan ¶0024 “through the effect of a chromatic dispersion compensation block”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mehrotra in view of Saridis and Yang, by integrating processing for chromatic dispersion as in Shan. The motivation would be to provide for efficient and accurate signal propagation across multiple ranges of distances.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793